Citation Nr: 1445113	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Evaluation of sphincter incontinence with chronic perirectal irritation evaluated as 60 percent disabling from December 10, 2003 and reduced to 30 percent effective April 1, 2014.

2.  Entitlement to an increased evaluation in excess of 10 percent for fracture, right mandible.

3.  Entitlement to a compensable rating for postoperative left herniorrhaphy.

4.  Entitlement to a compensable rating for hemorrhoids, external.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a right knee disability.

6.  Entitlement to a total disability rating for individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to July 1946, and from December 1948 to June 1952.

These matters come before the Board of Veterans Appeals (Board) on appeal from February 2008, July 2008, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case is remanded to the AOJ because, in the Veteran's September 2014 letter, he requested to testify at a hearing before a Veterans Law Judge (VLJ) via videoconference.  See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



